                case 7:20-cv-05063-KMK
                Case 7:20-cv-05063-KMK Document
                                       Document 128
                                                127 Filed
                                                    Filed 04/09/21
                                                          04/08/21 Page
                                                                   Page 1
                                                                        1 of
                                                                          of 1
                                                                             1

                                                                                          ---------
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------
Ll\1REC III NOTE HOLDER, INC

                            Plaintiff,                                 20-cv-05063 (KMK)(PED)

        -against-                                                      PROPOSED ORDER
                                                                       FOR PAYMENT OF FEES
HUDSON EFT LLC, GUIDO SUBOTOVSKY,                                      TO RECEIVER AND TO
SAMUEL GACCIONE, HUGO SUBOTOVSKY,                                      COUNSEL FOR RECEIVER
WILLIAM CLARKE, NOBLE ELEVATOR                                         FOR MARCH 2021
CO1\1PANY, INC., SHAWN'S LAWN, INC., VSP
MECHANICAL, INC., GEBERTH ELECTRIC, INC.,
GAC BUILDERS LTD., BRIDGE MECHANICAL
CORPORATION, UPPER RESTORATION, INC.,
AND JOHN DOE #1 THROUGH JOHN DOE #10,

                                   Defendants.


        WHEREAS, pursuant to paragraph 4(y) of the Order Appointing Receiver dated August 21,

2020, Receiver Andrew L. Herz provided to Plaintiff the attached Invoice for services rendered for the

month of March 2021 seeking an interim payment in the amount of $17,745.00 which payment was

approved by Plaintiff in the attached writing on April 8, 2021 (Ex. A); and

        WHEREAS, pursuant to the Order Appointing Kim Berg as Counsel to Receiver dated

September 9, 2020, Receiver Andrew L. Herz provided to Plaintiff the attached Invoice for counsel's

services rendered during the month of March 2021 in the amount of$1,608.33 which payment was

approved by Plaintiff in the attached writing dated April 5, 2021 (Ex. B); and

        WHEREAS, Receiver now seeks Court approval of the interim payments described herein;

        IT IS THEREFORE ORDERED that the interim disbursements to Receiver Andrew L. Herz in

the amount of$17,745.00 and to Counsel for Receiver Kim Berg in the amount of $1,608 .33 are

hereby approved by the Court.

                    j
  f---4.\,~
SO ORDERE~:


Kenneth M. Karas, U.S.D.J.
       4/8/21
